Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Examiner’s note
The term “U-value” is a term in the art that characterizes thermal transmittance, or the heat loss through a structural element. 
Applicant is advised that should claim 10 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Examiner notes that the equation in claims 2 and 12 is similar, but not the same as equation (26) in the specification. Did applicant intend for the claimed equation to be written without the efficiency terms of equation (26)?
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 10 line 23, page 12 line 17, page 41 line 2. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term “Solar Anywhere” page 41 line 1-2 and “Pacific Gas And Electric” page 41 line 12, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite an equation which uses an undefined variable                     
                        
                            
                                n
                            
                            ^
                        
                    
                . Therefore the equation and claim are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ols (U.S. Pub. No. 2014/0222241) in view of Steinberg (US 8090477) (hereinafter Steinberg) further in view of Ruhnke et al. (U.S. Pub. No. 2005/0222715) (hereinafter Ruhnke).11
Regarding claims 1 and 11, Ols teaches a non-transitory computer readable storage medium comprising program code(e.g. Computers 120aa-120nm, see paragraph [0056] -[0057]);

a thermometer located outside of the building (e.g. “Outdoor sensor system 560 includes outdoor wall 561, sensor device 562 having temperature sensor 563”, see paragraph [0119]); 
a heating source comprising a heating element (e.g. Fig. 1A item 110 Heater) configured to:
stop operating at the beginning of an unheated period  (e.g. “In an embodiment, controllers 124a-124n may receive temperature and humidity (and/or other sensor) measurements from a sensor 116aa-1116nm.  Controllers 124a-124n may receive temperature, humidity, and/or other schedule settings from thermostat 118aa-118nm and/or computers 120aa-120nm.  Based on the sensor measurements and the settings received, one or more of controllers 124a-124n may determine whether to turn on or turn off at least one or more of fan 106, air conditioner 108, heater 110”, see paragraph [0060], examiner notes the temperature received before a determination to turn off is considered the baseline indoor temperature and turning the heater off is the beginning of an unheated period, see also “A discussion of an embodiment of a sensor that may be used for any combination of sensors 116aa-116nm is discussed in conjunction with FIGS. 5A-5C.  In an embodiment there is at least one sensor in each room and/or user location”, see paragraph [0054] and “FIG. 5C shows a block diagram of an outdoor 
resume operating at the end of the unheated period and continue operating for a duration of a heated period (e.g. “In an embodiment, controllers 124a-124n may receive temperature and humidity (and/or other sensor) measurements from a sensor 116aa-1116nm.  Controllers 124a-124n may receive temperature, humidity, and/or other schedule settings from thermostat 118aa-118nm and/or computers 120aa-120nm.  Based on the sensor measurements and the settings received, one or more of controllers 124a-124n may determine whether to turn on or turn off at least one or more of fan 106, air conditioner 108, heater 110”, see paragraph [0060], examiner notes the temperature received before a determination to turn on is considered the starting indoor temperature and turning the heater on is the end of an unheated period):
stop operating at the end of the heated period (e.g. paragraph [0060] describes recording temperatures and turning the heater on or off based on the temperature while paragraph [0225] recites “Re-measuring the current climate and repeating steps 1210-1224 provides a feedback that allows system 100 to adjust its settings according to the actual climate conditions produced. Additionally, re-measuring the current climate and repeating steps 1210-1224 allows climate control system 100 to adjust to changes in user settings (i.e. the stabilization period)”, the final temperature in the stabilization period on the heater being turned off is the final indoor temperature once user settings are achieved, see e.g. Fig 19 and Fig. 20, the stabilization period is described in paragraph [0241]), 

record into the storage medium (e.g. “Temperature sensor 502 may detect (e.g., measure and record) the temperature”, see paragraph [0112]) a baseline indoor temperature taken by the indoor thermometer and a baseline outdoor temperature taken by the outdoor thermometer prior to the stop of the operation of the at least one heater at the beginning of the unheated period (e.g. “In an embodiment, controllers 124a-124n may receive temperature and humidity (and/or other sensor) measurements from a sensor 116aa-1116nm.  Controllers 124a-124n may receive temperature, humidity, and/or other schedule settings from thermostat 118aa-118nm and/or computers 120aa-120nm.  Based on the sensor measurements and the settings received, one or more of controllers 124a-124n may determine whether to turn on or turn off at least one or more of fan 106, air conditioner 108, heater 110”, see paragraph [0060], examiner notes the temperature received before a determination to turn off is considered the baseline indoor temperature and turning the heater off is the beginning of an unheated period, see also “A discussion of an embodiment of a sensor that may be used for any combination of sensors 116aa-116nm is discussed in conjunction with FIGS. 5A-5C.  In an embodiment there is at least one sensor in each room and/or user location”, see paragraph [0054] and “FIG. 5C shows a block diagram of an outdoor sensor unit”, see paragraph [0013] which demonstrates that a baseline is also taken for outdoor thermometer); 

record into the storage medium (e.g. “Temperature sensor 502 may detect (e.g., measure and record) the temperature”, see paragraph [0112]) a final indoor temperature from taken by the indoor thermometer after a stabilizing period following the heated period (e.g. paragraph [0060] describes recording temperatures and turning the heater on or off based on the temperature while paragraph [0225] recites “Re-measuring the current climate and repeating steps 1210-1224 provides a feedback that allows system 100 to adjust its settings according to the actual climate conditions produced. Additionally, re-measuring the current climate and repeating steps 1210-1224 allows climate control system 100 to adjust to changes in user settings (i.e. the stabilization period)”, the final temperature in the stabilization period on the heater being 
estimate an expected final indoor temperature (paragraph [0139] which describes how a desired temperature is an estimated temperature from multiple inputs) at the end of the stabilizing period based on the heating source not having been run for the heated period (e.g. “In an embodiment, sensor readings may continue to be made even if the other equipment is shut off.  In an embodiment, step 1226 may be performed by switching a switch form on to off.  Although step 1226 is illustrated as occurring after step 1224, it may be possible to shut off control system 1200 at any time during method 1200.”, see paragraph [0225]); 
determine the heat gained inside the building over the heating period through operation of the heater using the electricity requirements of the at least one heater (e.g. “Performing an analysis (i.e. determining) of the electrical load (i.e. the load from operation of the heat source during heating period) required to change the temperature (i.e. the heat gained)”, see paragraph [0080]) the baseline indoor temperature, the final indoor temperature, the expected final indoor temperature, and the duration the heated period; and 
estimate overall thermal performance of the building using the heat gained through using the heater, the measured energy (e.g. “An analysis of the heat required (i.e. using heat gained through heating source) verses electrical load (i.e. measured energy) needed to produce that heat and/or a cost benefit analysis may be performed (i.e. overall thermal performance), and based on the analysis, the electrical load may be 
 the indoor temperatures (e.g. “FIG. 6 shows a diagram of an embodiment of Graphical User Interface (GUI) 600.  GUI 600 includes greeting 602, settings 604, having current temperature 606 (i.e. indoor temperature), current humidity 608, current airflow 610, corrected temperature 612, desired temperature 614,”, see paragraph [0123]) , 
the baseline outdoor temperature (e.g. “As a result, the outdoor climate conditions are used as factors for determining settings and actions to be applied by retrofit control system 102. “, see paragraph [0120]), 
and the estimated final indoor temperature (e.g. “FIG. 6 shows a diagram of an embodiment of Graphical User Interface (GUI) 600.  GUI 600 includes greeting 602, settings 604, having current temperature 606, current humidity 608, current airflow 610, corrected temperature 612, desired temperature 614 (i.e. estimated final indoor temperature),”, see paragraph [0123] and paragraph [0139] which describes how a desired temperature is an estimated temperature from multiple inputs).
Ols does not explicitly teach the heater is a portable electric space heater, measure energy consumed in the building from the beginning of the unheated period to the ending of the stabilizing period equaling heat gained inside the building from internal sources of heat; determine the heat gained inside the building using the electricity requirements of the at least one portable electric heater, the baseline indoor temperature, the final indoor temperature, the expected final indoor temperature, and the duration the heated period; and estimate overall thermal performance of the building the indoor temperatures , the baseline outdoor temperature, and the estimated final indoor temperature (emphasis underlined).
Steinberg teaches a portable electric heater (e.g. “a plug-in air conditioner or portable heater “, see claim 1 and column 4 lines 48-55), determine the heat gained inside the building using the electricity requirements of the at least one portable electric heater, the baseline indoor temperature, the final indoor temperature, the expected final indoor temperature, and the duration the heated period (e.g. see Fig. 32 input HVAC duty cycle data (i.e. electricity requirements), input inside temperature data (i.e. baseline indoor temperature) calculated expected inside temperature reading 2112 (i.e. expected final indoor temperature)  “FIG. 11 shows a more detailed flowchart of the process. In step 1532, the server retrieves input parameters used to create a JIT event. These parameters include the maximum time (i.e. duration_ allowed for a JIT event for load control device 108 (MTI); the target time the system is intended to hit the desired temperature (TT); and the desired inside temperature at TT (TempTT) (i.e. expected final indoor temperature). It is useful to set a value for MTI because, for example.” And “Such data may include interior temperature readings, outside temperature for those specific locations, duty cycle data for the associated heaters and air conditioners at those locations, profile data for the structures and heaters and air conditioners in those conditioned spaces and the calculated thermal mass index for those other conditioned space. In step 3212, the server calculates the expected temperature reading at the load control device based upon the input data. In step 3214, the server compares the predicted and actual values (i.e. final indoor temperature)”, see column 29 line 61-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Steinberg into Ols for the purpose of achieve heating using a system that is self-contained and that plugs in to an outlet, does not require ductwork and for efficiently using a heater to reduce cost.
Ols and Steinberg does not explicitly teach measure energy consumed in the building from the beginning of the unheated period to the ending of the stabilizing period equaling heat gained inside the building from internal sources of heat; determine the heat gained inside the building using the electricity requirements of the at least one portable electric heater, the baseline indoor temperature, the final indoor temperature, the expected final indoor temperature, and the duration the heated period; and estimate overall thermal performance of the building using the heat gained through using the heating source, the measured energy ,the indoor temperatures , the baseline outdoor temperature, and the estimated final indoor temperature (emphasis underlined).
Ruhnke teaches a measurement module (i.e. the processor) configured to measure energy consumed in the building (i.e. losses) in a specific period as representative of heat gained inside the building from internal sources of heat (e.g. the difference between the inside temperature T1 and outside temperature T0 is a measure of heat consumed by the building during a specific period, see paragraphs [0015]-[0018] and equation 1);
and an estimation module configured to estimate overall thermal performance of the building (e.g. see equation 1 in paragraph [0015] which shows the calculation of 
time period (i.e. the heat gained through using the heating source and the measured energy)”, see paragraphs [0015-[0020])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Ruhnke into Ols and Steinberg in order to gain the advantage of determining the overall efficiency of a building.  Therefore users can see the results of behavioral changes such as resetting thermostats in their energy usage.
Although Ols, Steinburg and Ruhnke do not explicitly teach that the specific period is from the the beginning of the unheated period to the end of the stabilizing period, Steinburg shows the measurements for this period in Figure 14. Therefor it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the period taught by Steinburg as the time period for the 
Regarding claim 3 and 13, Ols, Steinberg, and Ruhnke teach the limitations of claim 1 and 11. Ols further teaches wherein the computer processor is wirelessly interfaced to the at least one heater and controls the operations of the heater (e.g. see paragraph [0056] which outlines how the thermostat which controls the heater can be interfaces with via a wireless phone). Ols does not explicitly teach wherein the heater is a portable electric space heater.
Steinberg teaches a portable electric heater (e.g. “a plug-in air conditioner or portable heater “, see claim 1 and column 4 lines 48-55).
Regarding claims 5 and 15, Ols, Steinberg, and Ruhnke teach the limitations of claims 1 and 11. Ols further teaches use the overall thermal performance of the building to analyze one or more potential energy investments into the building, wherein at least one of the energy investments is performed based on the analysis (e.g. “An analysis of the heat required verses electrical load needed to produce that heat (i.e. overall thermal performance) and/or a cost benefit analysis may be performed (i.e. analysis of potential energy investments into the building), and based on the analysis, the electrical load may be managed to reduce costs according to the cost of the load (i.e. energy investment) at a particular time of day”, see paragraph [0079]).
Regarding claim 6 and 16, Ols, Steinberg, and Ruhnke teach the limitations of claim 1 and 11. Ols, Steinberg does not explicitly teach wherein the potential energy 2investments affect only a portion of the building's envelope by changing that 3portion's conduction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Ruhnke into Ols and Steinberg in order to gain the advantage of determining the overall efficiency of a building.  Therefore users can see the results of behavioral changes such as resetting thermostats in their energy usage.
Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ols, Steinberg, and Ruhnke further in view of Ghosn, US 2010/0211222 (hereinafter Ghosn).
Regarding claim 4 and 14, Ols, Steinberg, and Ruhnke teach the limitations of claim 1 and 11. Ols, Steinberg, and Ruhnke does not explicitly teach wherein the 
Ghosn teaches wherein the computer processor is wirelessly interfaced to the thermometer inside the building and the thermometer outside the building (e.g. “In FIG. 1, the logging unit 1 is an electronic apparatus that connects to temperature sensor 6 over wire 2 to measure the temperature outside building 9. The logging unit 1 connects to temperature sensor 7 over wire 3 to measure the inside temperature. The logging unit 1 connects to temperature sensor 8 over wireless radio to measure the temperature inside building 9 “, see paragraph [0051] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Ghosn into Ols, Steinberg, and Ruhnke in order to gain the advantage of determining the energy consumption of a building and reporting the information in an effective and complete manner. Therefore energy usage can be optimized.
Claim 7, 9, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ols, Steinberg, and Ruhnke further in view of Adams, US 8,155,900 (hereinafter Adams). 
Regarding claim 7 and 17, Ols, Steinberg, and Ruhnke teach the limitations of claim 6 and 16. Ols, Steinberg, and Ruhnke does not explicitly teach evaluate a change to the overall thermal performance of the building if the potential energy investments are performed.
Adams teaches evaluate a change to the overall thermal performance of the building if the potential energy investments are performed (e.g. see Fig. 6).

Regarding claim 9 and 19, Ols, Steinberg, Ruhnke, and Adams teach the limitations of claim 7 and 17. Ols and Steinberg does not explicitly teach wherein the potential energy investments also affect the overall thermal performance by changing the infiltration of the building's envelope by air.
Ruhnke further teaches wherein the potential energy investments also affect the overall thermal performance by changing the infiltration of the building's envelope by air (e.g. “Using the present invention retail consumers can see the results of their behavioral changes such as resetting their thermostats, purchasing more energy efficient products such as radiant heat flooring, sub-compact fluorescent light bulbs, high efficiency heating and cooling units and EnergyStar RTM compliant electronics and home-improvement projects such as installing additional insulation, stopping air leaks (i.e. changing the infiltration of the building's envelope by air) and installing storm doors and windows. Retail consumers will enjoy the same benefits currently available only to large commercial, governmental and industrial consumers through expensive, labor-intensive processes”, see paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in Ruhnke into Ols and 
No art is applied to claim 2, 10, 12, 20.
Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although the combination Ols, Steinberg, and Ruhnke teach herein the heat gained inside the building over the heated period through operation of the at least one portable electric space heater, the prior art alone or in combination fails to teach wherein the heat gained inside the building is determined in accordance with:                     
                        
                            
                                Q
                            
                            
                                H
                                e
                                a
                                t
                                 
                                D
                                e
                                l
                                i
                                v
                                e
                                r
                                e
                                d
                                -
                                F
                                u
                                r
                                n
                                a
                                c
                                e
                            
                        
                        =
                        (
                        
                            
                                R
                            
                            
                                F
                                u
                                r
                                n
                                a
                                c
                                e
                            
                        
                        )
                        (
                        
                            
                                t
                            
                            
                                2
                            
                        
                        -
                        
                            
                                t
                            
                            
                                1
                            
                        
                        )
                        
                            
                                
                                    
                                        
                                            
                                                T
                                            
                                            
                                                0
                                            
                                        
                                        -
                                        
                                            
                                                T
                                            
                                            
                                                3
                                            
                                            
                                                N
                                                o
                                                 
                                                H
                                                e
                                                a
                                                t
                                            
                                        
                                    
                                    
                                        
                                            
                                                T
                                            
                                            
                                                3
                                            
                                        
                                        -
                                        
                                            
                                                T
                                            
                                            
                                                3
                                            
                                            
                                                N
                                                o
                                                 
                                                H
                                                e
                                                a
                                                t
                                            
                                        
                                    
                                
                            
                        
                    
                  where                     
                        
                            
                                Q
                            
                            
                                H
                                e
                                a
                                t
                                 
                                D
                                e
                                l
                                i
                                v
                                e
                                r
                                e
                                d
                                -
                                F
                                u
                                r
                                n
                                a
                                c
                                e
                            
                        
                    
                 is the heat gained inside the building by the at least one portable electric space heater having operated for the heated period,                     
                        
                            
                                R
                            
                            
                                F
                                u
                                r
                                n
                                a
                                c
                                e
                            
                        
                    
                 are the electricity requirements of the portable electric space heater, t1 is the starting time of the heated period, t2 is the ending time of the heated period, To is the baseline indoor temperature, T+ is the final indoor temperature,                     
                        
                            
                                T
                            
                            
                                3
                            
                            
                                N
                                o
                                 
                                H
                                e
                                a
                                t
                            
                        
                    
                 is the expected final indoor temperature in combination with the rest of the claim limitations.
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although Ols teaches determining overall thermal performance, and Ruhnke and Adams teach considering energy investments being performed on the envelope, the prior art alone or in combination fails to teach A system according to Claim 7, wherein the changed overall 2thermal performance is evaluated in accordance with the equation:                     
                        
                            
                                
                                    
                                        U
                                        A
                                    
                                    ^
                                
                            
                            
                                T
                                o
                                t
                                a
                                l
                            
                        
                        =
                        
                            
                                U
                                A
                            
                            
                                T
                                o
                                t
                                a
                                l
                            
                        
                        +
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    M
                                
                            
                            
                                
                                    
                                        
                                            
                                                U
                                            
                                            
                                                j
                                            
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        U
                                                    
                                                    ^
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                
                                    
                                        A
                                    
                                    
                                        j
                                    
                                
                            
                        
                    
                  4where the                     
                        
                            
                                
                                    
                                        U
                                        A
                                    
                                    ^
                                
                            
                            
                                T
                                o
                                t
                                a
                                l
                            
                        
                    
                 is the changed overall thermal performance,                     
                        
                            
                                U
                                A
                            
                            
                                T
                                o
                                t
                                a
                                l
                            
                        
                    
                 is 5the overall thermal performance, M is a number of the energy investments being 6performed on the envelope,                     
                        
                            
                                U
                            
                            
                                j
                            
                        
                    
                 and                     
                        
                            
                                
                                    
                                        U
                                    
                                    ^
                                
                            
                            
                                j
                            
                        
                    
                 respectively represent existing and 7proposed U-values of surface j comprised in the envelope, and Aj represents 8the surface area of surface j in combination with the rest of the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862